Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146534                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  JAMIE BLACKBURN f/k/a JAMIE                                                                            David F. Viviano,
  GRENQUIST,                                                                                                         Justices
            Plaintiff-Appellee,
  v                                                                SC: 146534
                                                                   COA: 309921
                                                                   Ingham CC Family Div:
                                                                   08-002351-DM
  MARK FRANCIS GRENQUIST,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
           p0325                                                              Clerk